DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2021 has been entered.  Claims 1 – 20 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Affidavit (filed under 37 CFR 1.132)
MPEP 716.01 ( c ) – III states that In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness).
Line item 9 of the Affidavit declares that “The angled jet of the Streich system relies on the effects of inertia, which are not present in the non-inertial flows that are characteristic of low Reynolds number systems such as in Tseng. Similarly, the convective mixing that is the primary aim of the Streich system would simply not occur if miniaturized into a low Reynolds number system, where mixing is dominated by diffusion rather than convection. Tseng relies on purely laminar flow resulting from the low Reynolds number of the microscale system to achieve full volume exchange in a cell culture chamber without ever emptying the chamber. The new media and the old media form a clean, non-mixing interface that sweeps across the cell culture chamber as the old media is completely replaced by the new media in a single pass. This behavior is not observed in macroscale systems, such as the Streich system, due to the much higher Reynolds number.”.
Examiner’s Response: Applicant’s declaration that “the convective mixing that is the primary aim of the Streich system would simply not occur if miniaturized into a low Reynolds number system, where mixing is dominated by diffusion rather than convection” contradicts the following factual evidence that convective mixing can occur if miniaturized into a low Reynolds number system.  Baaske (PG Pub US 20140293731 A1) discloses in Paragraph [0034] that “According to the invention it is particularly preferred to achieve a thermal convection in such a way that preferably a laminar flow is generated, preferably at small Reynolds numbers (Reynolds number Re <1,000).”.  Figure 2A of Baaske depicts that the convection is indeed a rotational flow as claimed.  The Abstract and paragraph [0001] of Baaske clearly teaches that the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claims 1, 13 and 16, the limitation “unobstructed by any additional components” is not supported by the originally filed specification and therefore constitutes new matter.  MPEP 2173.05 (i) states that any negative limitation or exclusionary provision must have basis in the original disclosure – “The mere absence of a positive recitation is not basis for an exclusion”.  Just because the specification does not disclose any additional components in the well, it does not form a basis for the exclusion of additional components in the well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (PG Pub US 20110129850 A1) in view of Wheelwright (US Patent 0,626,950 A).

    PNG
    media_image1.png
    535
    695
    media_image1.png
    Greyscale

In Re Claim 1, Figure 1 and Figure 3(d) of Tseng discloses An integrated muitiwell plate (title: “platform”, or Abstract: “chip”, a well is labeled “reservoir” in Figure 1, Figure 2(a) depicts three wells labeled “reservoir” that are on-chip) comprising:
a. a plate body (body of the platform / chip);
b. a plurality of rounded wells (labeled “reservoir”) embedded within the plate body (since they are “on-chip”); and
c, a plurality of (there are three – one for each well) pneumatic, peristaltic pumps (paragraph [0041]: “Pneumatic micro-valves and peristaltic micro-pumps”, note additionally that pneumatically driven peristaltic pumps are also well known {MPEP 2144.03} in the art), each pump comprising:
i, a pump inlet (annotated above connected to the well);
ii. a pump outlet (annotated above connected to the well), fluidly connected with a rounded well of the plurality of rounded wells; and

wherein the pump (annotated above) is configured to pump a fluid through the fluid channel (Figure 3(d) mode is a circulation mode of the apparatus as stated in paragraph [0041]) and out of the pump outlet so as to produce a fluid jet (inherent) into the rounded well, and
d, one or more microfluidic pneumatic control mechanisms (inherent pneumatic mechanism for the pneumatically driven peristaltic pump) configured to control the pumps (note additionally that the pneumatic control mechanisms are also well known {MPEP 2144.03} in the art);
wherein both the peristaltic pumps and the control mechanisms are embedded and integrated within the plate body (paragraph [0041]: “microchip based on the PDMS-based integrated microfluidic system”, as depicted - the peristaltic pump assembly in Figure 1 is embedded in the chip; note additionally that integrating and embedding the pumps and control mechanisms is also well known {MPEP 2144.03} in the art).
However, the circulating pump of Tseng does not explicitly disclose that a stirring function is performed in the well by angling the jet relative to the round wall of the well to impart a rotational convective flow.

    PNG
    media_image2.png
    345
    693
    media_image2.png
    Greyscale

Nevertheless, Figures 1 and 2 of Wheelwright discloses a fluid circulation apparatus comprising a rounded well (A), a circulating pump (C) having a pump inlet (B) and pump outlet (R) both of which are fluidly connected with the rounded well.  The fluid circulation apparatus performs a stirring function (see arrow , also see Column 1, Line 15: “continuous circulation”) in the well by pumping a fluid through a fluid channel and out of the pump outlet so as to produce an angled fluid jet (Figure 1 shows that the orientation of “R” is at an angle) into the rounded well in a manner that is configured to impart rotational convective flow (as depicted in the annotated Figure 1 above) of the fluid within the rounded well, the well clearly does not have any additional components therefore the flow is unobstructed as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the fluid jet into the rounded well of Tseng so as to produce an angled fluid jet into the rounded well in a manner that is configured to impart rotational convective flow of the fluid within the rounded well as taught by Wheelwright for the purpose of stirring to obtain a good mixing between the 

In Re Claims 2 and 3, the annotated depicted arrow of Wheelwright depicts that flow pattern is circular/rotational.

In Re Claim 4, Tseng discloses in paragraph [0032] stem cell culture, therefore the apparatus is suitable for organoid culture.  Applicant’s Admitted Prior Art (paragraph [0003] of Applicant’s Specification) states that preparation of organoids requires culture in a continuously stirred suspension culture, which is one more reason to incorporate the stirring function.  Therefore the rotational flow pattern generated by Wheelwright is configured for organoid culture.

In Re Claim 8, Tseng depicts that each of the three wells is fluidly connected to at least two pumps (in Figure 3 there is a pump on either side of the well and they are all fluidly interconnected).

In Re Claim 9, Tseng discloses that the pump inlet is fluidly connected to the same well as the pump outlet as evidenced by the annotated figure above.  Figure 3(d) of Tseng depicts recirculation in the form of a closed loop.


Claims 5 – 7 and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (PG Pub US 20110129850 A1) in view of Wheelwright (US Patent 0,626,950 A) and further in view of Duncan (Provided as entry # 9 in Applicant’s IDS titled: “Precision microfluidic oscillators for on-chip timing and control” presented 3 – 7 October 2010 in the 14th International Conference on miniaturized systems for Chemistry and Life sciences (http://toc.proceedings.com/12358webtoc.pdf); see MPEP 2128.01, Section II).

In Re Claims 5 – 7 and 10 – 12, although Tseng discloses a pneumatically driven peristaltic pump, the claimed details of the pump are not explicitly disclosed by Tseng.
Nevertheless, Duncan discloses A pneumatic peristaltic pump system (Figure 5) comprising:
a.    a well plate body (chip);
b.    a pneumatic peristaltic pump (Abstract: autonomously driven peristaltic pump) embedded and integrated within the well plate body (Page 1840: “peristaltic pump operation on a self-contained chip without external controls”), the pump comprising:
a fluid channel (inherent);

Claim 5: Duncan discloses on Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” reads on a pneumatic line as claimed.  Therefore there are three pneumatic lines;
Claim 6: Duncan discloses that each pump is configured to be coupled with a pressure source (vacuum) via a single pneumatic connection so as to be powered by a negative pressure (Page 1840: “The resulting device requires only a single off-chip connection to a simple vacuum source in order {to} achieve rapid peristaltic pumping”);
Claim 7: Duncan discloses that the oscillation frequency increases as the resistance decreases (which is proportional to the length of the channel).  The resistance can be designated as part of the pressure source, therefore the claimed intended result limitation is inherent to the prior art apparatus and does not impart any structural limitations that are not disclosed by the apparatus.
Claim 10: Duncan discloses that the control mechanism comprises a microfluidic oscillator circuit (Figure 1c), comprising:
a plurality of pneumatic channels (schematically shown as lines connecting the inverter logic gates); and

Claim 11: Duncan discloses that each pump comprises a plurality of membrane valves (Figure 1a) in line with the fluid channel (inherent to a peristaltic pump), each membrane valve comprising:
a.    a membrane valve control channel (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the membrane valve control channel as claimed);
b.    a membrane valve input channel (to the left of Figure 1a), fluidly connected in line with the fluid channel; and
c.    a membrane valve output channel (to the right of Figure 1a), fluidly connected in line with the fluid channel;
wherein when negative pressure is applied to the membrane valve control channel, the membrane valve opens allowing the fluid to flow from the membrane valve input channel to the membrane valve output channel (this transition is shown in Figure 1a from “OFF” to “ON”), and
wherein when atmospheric pressure is applied to the membrane valve control channel the membrane valve closes (transition from “ON” to “OFF” in Figure 1a).
Claim 12: Duncan discloses that each of the one or more inverter logic gates further comprises a pull-up resistor channel (Figure 1b: “Resistor”),

wherein each pull-up resistor channel has a pull-up resistance that varies as a function of the length of the long narrow channel (implied on Page 1839: “adjusting the length of the resistors in the circuit”, resistance is proportional to the length – basic circuit theory), and
wherein an oscillation frequency of the pressure oscillator circuit varies as a function of the pull-up resistance (Page 1839: “frequency scaling linearly with the inverse of the resistance”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pneumatically driven peristaltic pump as taught by Duncan as the peristaltic pump of Tseng for the purpose of making the apparatus compact because the controls and pump are integrated together on the same self sufficient chip.
In Re Claim 13, Duncan further discloses a plurality of fluid valves (Figure 1a) within the fluid channel, the valves configured to move a fluid within the fluid channel (as depicted in Figure 2b).  The control mechanism comprises:
a microfluidic oscillator circuit (Figure 1c) comprising:
an odd number (three) of pneumatic inverter logic gates connected in a closed loop;

a plurality of valve control channels, each control channel fluidly connecting one of the nodes with one of the fluid valves (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the control channel as claimed, therefore there are 3 control channels) such that negative pressure at the node (Page 1840: “vacuum source” implies negative pressure) is configured to operate the valve; wherein the control mechanism is configured to open and close the plurality of fluid valves in a controlled manner so as to cause peristaltic pumping to move the fluid within the fluid channel (Page 1840: “Pump operation requires three in-series valves to be actuated in a ripple pattern”).

In Re Claim 14, Duncan discloses that the entire plate (chip) is configured to be powered and operated by a single pneumatic connection to a negative pressure source (Page 1840: “The resulting device requires only a single off-chip connection to a simple vacuum source in order {to} achieve rapid peristaltic pumping”).

In Re Claim 15, each pump of Tseng in the modified apparatus has a single oscillator circuit of Duncan.  For this claim, a few of the total number of oscillator circuits are being together designated as one control mechanism.  Therefore the pumps associated with the few selected oscillator circuits read on multiple pumps as claimed.

In Re Claim 16 Duncan further discloses A pneumatic peristaltic pump system (Figure 5) comprising:
a.    a microfluidic substrate (chip);
b.    a peristaltic pump embedded and integrated within the substrate (Abstract: autonomously driven peristaltic pump), the pump comprising:
i.    a fluid channel (inherent);
ii.    a plurality of pump valves (Figure 1a) 
c.    a microfluidic pneumatic control mechanism (Figure 1b, 1c), embedded and integrated within the substrate and fluidly connected with the pump, the control mechanism comprising:
i.    a microfluidic oscillator circuit (Figure 1c) comprising:
1.    an odd number (three) of pneumatic inverter logic gates connected in a closed loop; and
2.    a plurality of nodes (there are three nodes, each node is the output of its respective inverter gate), each node being located between two logic gates in the loop as depicted;
ii.    a plurality of valve control channels, each control channel fluidly connecting one of the nodes with one of the pump valves (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the control channel as claimed, therefore there are 3 control channels) such that negative pressure at the node (Page 1840: “vacuum source” implies negative 

In Re Claim 17, Figure 3 of Duncan discloses that as the resistor length decreases, the frequency increases.  When the resistor length decreases, the resistance decreases, and the pneumatic voltage drop across the resistor in Figure 1b of Duncan decreases, and a higher pneumatic voltage is applied to the valve.  Therefore, Duncan implies that a higher pneumatic voltage produces a higher frequency.  Since Figure 25 of Unger discloses that higher frequencies produce higher pumping rates, Duncan in view of Unger discloses that higher pneumatic voltage (strength of pressure source) produces higher peristaltic pumping rates.  The claimed relationship is therefore inherent to the operation of the modified apparatus.  Note that the combination of the pull up resistor and the vacuum source is being designated the pressure source, analogous to the combination of a battery and its internal resistance.  The lower the resistance, the stronger the battery will be.  The resistance is directly proportional to the length, therefore the flow rate is directly proportional to the strength of the battery.

In Re Claim 18, Duncan discloses that each logic gate comprises:
a.    a valve control channel (see annotated arrows in above illustrated figure), fluidly connected in line with the closed loop of the oscillator circuit (Page 1840);
b.    a valve input channel (Figure 1b: “Atmospheric Ground”), fluidly connected in line with atmospheric pressure;
c.    a valve output channel (Figure1b: “Out”), fluidly connected in line with both the pressure source (“Vacuum Source”) and the closed loop of the oscillator circuit as described on Page 1840; and
d.    a pull-up resistor channel (Figure 1b: “Resistor”), fluidly connected in line between the pressure source and the rest of the oscillator circuit as depicted.

In Re Claim 19, Duncan discloses three pump valves, each pump valve comprises:
a.    a valve control channel (well known pneumatic channel);
b.    a valve input channel (well known pneumatic channel), fluidly connected in line with the fluid channel; and
c.    a valve output channel (well known pneumatic channel), fluidly connected in line with the fluid channel;
wherein when negative pressure is applied to the valve control channel, the pump valve opens allowing the fluid to flow from the valve input channel to the valve output channel, and wherein when atmospheric pressure is applied to the valve control channel, the valve closes (well known).

In Re Claim 20, Duncan discloses that each pneumatic inverter logic gate further comprises a pull-up resistor channel (Figure 1b: “Resistor”) comprising a long narrow channel (implied on Page 1839: “length of the Resistor” and “resistance of the lines”) separating the pressure source (“vacuum source”) from the logic gate, wherein the pull-up resistor channel has a pull-up resistance that varies as a function of a length (implied on Page 1839: “adjusting the length of the resistors in the circuit”, resistance is proportional to the length – basic circuit theory) of the long narrow channel, and wherein an oscillation frequency of the ring oscillator circuit varies as a function of the pull-up resistance (Page 1839: “frequency scaling linearly with the inverse of the resistance”).



Claims 1 – 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (PG Pub US 20110129850 A1) in view of Bailey (US Patent 3,976,109 A).

    PNG
    media_image1.png
    535
    695
    media_image1.png
    Greyscale

In Re Claim 1, Figure 1 and Figure 3(d) of Tseng discloses An integrated muitiwell plate (title: “platform”, or Abstract: “chip”, a well is labeled “reservoir” in Figure 1, Figure 2(a) depicts three wells labeled “reservoir” that are on-chip) comprising:
a. a plate body (body of the platform / chip);
b. a plurality of rounded wells (labeled “reservoir”) embedded within the plate body (since they are “on-chip”); and
c, a plurality of (there are three – one for each well) pneumatic, peristaltic pumps (paragraph [0041]: “Pneumatic micro-valves and peristaltic micro-pumps”, note additionally that pneumatically driven peristaltic pumps are also well known {MPEP 2144.03} in the art), each pump comprising:
i, a pump inlet (annotated above connected to the well);
ii. a pump outlet (annotated above connected to the well), fluidly connected with a rounded well of the plurality of rounded wells; and

wherein the pump (annotated above) is configured to pump a fluid through the fluid channel (Figure 3(d) mode is a circulation mode of the apparatus as stated in paragraph [0041]) and out of the pump outlet so as to produce a fluid jet (inherent) into the rounded well, and
d, one or more microfluidic pneumatic control mechanisms (inherent pneumatic mechanism for the pneumatically driven peristaltic pump) configured to control the pumps (note additionally that the pneumatic control mechanisms are also well known {MPEP 2144.03} in the art);
wherein both the peristaltic pumps and the control mechanisms are embedded and integrated within the plate body (paragraph [0041]: “microchip based on the PDMS-based integrated microfluidic system”, as depicted - the peristaltic pump assembly in Figure 1 is embedded in the chip; note additionally that integrating and embedding the pumps and control mechanisms is also well known {MPEP 2144.03} in the art).
However, the circulating pump of Tseng does not explicitly disclose that a stirring function is performed in the well by angling the jet relative to the round wall of the well to impart a rotational convective flow.
Nevertheless, Figure 3 of Bailey discloses a fluid circulation apparatus comprising a rounded well (12), a circulating pump (22) having a pump outlet (16, 28) fluidly connected with the rounded well.  The fluid circulation apparatus performs a stirring function (as suggested in Column 4, Lines 55 – 59: “The tangential flow of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the fluid jet into the rounded well of Tseng so as to produce an angled fluid jet into the rounded well in a manner that is configured to impart rotational convective flow of the fluid within the rounded well as taught by Bailey for the purpose of stirring to obtain a good mixing between the cultivating medium and culture in order to obtain a homogeneous suspension of the cells in the medium (stirring is well known to be performed during the preparation/cultivation/growth of cell cultures – see the Pertinent Prior Art section of this office action for evidence thereof.  Applicant’s Admitted Prior Art in paragraph [0003] of Applicant’s Specification also states that preparation of organoids requires culture in a continuously stirred suspension culture).

In Re Claims 2 and 3, the annotated depicted arrows of Bailey depicts that flow pattern is circular/rotational.

In Re Claim 4, Tseng discloses in paragraph [0032] stem cell culture, therefore the apparatus is suitable for organoid culture.  Applicant’s Admitted Prior Art (paragraph [0003] of Applicant’s Specification) states that preparation of organoids requires culture in a continuously stirred suspension culture, which is one more reason to incorporate the stirring function.  Therefore the rotational flow pattern generated by Bailey is configured for organoid culture.

In Re Claim 8, Tseng depicts that each of the three wells is fluidly connected to at least two pumps (in Figure 3 there is a pump on either side of the well and they are all fluidly interconnected).

In Re Claim 9, Tseng discloses that the pump inlet is fluidly connected to the same well as the pump outlet as evidenced by the annotated figure above.  Figure 3(d) of Tseng depicts recirculation in the form of a closed loop.


Claims 5 – 7, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (PG Pub US 20110129850 A1) in view of Bailey (US Patent 3,976,109 A) and further in view of Duncan (Provided as entry # 9 in Applicant’s IDS titled: “Precision microfluidic oscillators for on-chip timing and control” presented 3 – 7 October 2010 in the 14th International Conference on miniaturized systems for Chemistry and Life sciences (http://toc.proceedings.com/12358webtoc.pdf); see MPEP 2128.01, Section II).

In Re Claims 5 – 7 and 10 – 12, although Tseng discloses a pneumatically driven peristaltic pump, the claimed details of the pump are not explicitly disclosed by Tseng.
Nevertheless, Duncan discloses A pneumatic peristaltic pump system (Figure 5) comprising:
a.    a well plate body (chip);
b.    a pneumatic peristaltic pump (Abstract: autonomously driven peristaltic pump) embedded and integrated within the well plate body (Page 1840: “peristaltic pump operation on a self-contained chip without external controls”), the pump comprising:
a fluid channel (inherent);
a microfluidic pneumatic control mechanism (Figure 1b, 1c), embedded and integrated within the well plate body and fluidly connected with the pump (Abstract: “integrate pneumatic and fluidic circuits”, Page 1838: “A control system built solely out of microfluidic components would be highly attractive because it could be manufactured in parallel with fluid-handling elements on a single chip);
Claim 5: Duncan discloses on Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” reads on a pneumatic line as claimed.  Therefore there are three pneumatic lines;
Claim 6: Duncan discloses that each pump is configured to be coupled with a pressure source (vacuum) via a single pneumatic connection so as to be powered by a negative pressure (Page 1840: “The resulting device requires only a single off-chip connection to a simple vacuum source in order {to} achieve rapid peristaltic pumping”);

Claim 10: Duncan discloses that the control mechanism comprises a microfluidic oscillator circuit (Figure 1c), comprising:
a plurality of pneumatic channels (schematically shown as lines connecting the inverter logic gates); and
one or more negative pressure driven pneumatic inverter logic gates (there are three depicted) connected in a loop by the pneumatic channels; wherein each logic gate exhibits a gain (the inverter logic gate is typically an operational amplifier {also known as OPAMP} which inherently has a unity gain);
Claim 11: Duncan discloses that each pump comprises a plurality of membrane valves (Figure 1a) in line with the fluid channel (inherent to a peristaltic pump), each membrane valve comprising:
a.    a membrane valve control channel (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the membrane valve control channel as claimed);
b.    a membrane valve input channel (to the left of Figure 1a), fluidly connected in line with the fluid channel; and

wherein when negative pressure is applied to the membrane valve control channel, the membrane valve opens allowing the fluid to flow from the membrane valve input channel to the membrane valve output channel (this transition is shown in Figure 1a from “OFF” to “ON”), and
wherein when atmospheric pressure is applied to the membrane valve control channel the membrane valve closes (transition from “ON” to “OFF” in Figure 1a).
Claim 12: Duncan discloses that each of the one or more inverter logic gates further comprises a pull-up resistor channel (Figure 1b: “Resistor”),
wherein the pull-up resistor channel comprises a long narrow channel (implied on Page 1839: “length of the Resistor” and “resistance of the lines”) separating the pressure source (vacuum) from the logic gate,
wherein each pull-up resistor channel has a pull-up resistance that varies as a function of the length of the long narrow channel (implied on Page 1839: “adjusting the length of the resistors in the circuit”, resistance is proportional to the length – basic circuit theory), and
wherein an oscillation frequency of the pressure oscillator circuit varies as a function of the pull-up resistance (Page 1839: “frequency scaling linearly with the inverse of the resistance”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pneumatically driven peristaltic pump as taught by Duncan as the peristaltic pump of Tseng for the purpose 

In Re Claim 13, Duncan further discloses a plurality of fluid valves (Figure 1a) within the fluid channel, the valves configured to move a fluid within the fluid channel (as depicted in Figure 2b).  The control mechanism comprises:
a microfluidic oscillator circuit (Figure 1c) comprising:
an odd number (three) of pneumatic inverter logic gates connected in a closed loop;
a plurality of nodes (there are three nodes, each node is the output of its respective inverter gate), each node being located between two logic gates in the loop as depicted;
a plurality of valve control channels, each control channel fluidly connecting one of the nodes with one of the fluid valves (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the control channel as claimed, therefore there are 3 control channels) such that negative pressure at the node (Page 1840: “vacuum source” implies negative pressure) is configured to operate the valve; wherein the control mechanism is configured to open and close the plurality of fluid valves in a controlled manner so as to cause peristaltic pumping to move the fluid within the fluid channel (Page 1840: “Pump operation requires three in-series valves to be actuated in a ripple pattern”).

In Re Claim 14, Duncan discloses that the entire plate (chip) is configured to be powered and operated by a single pneumatic connection to a negative pressure source (Page 1840: “The resulting device requires only a single off-chip connection to a simple vacuum source in order {to} achieve rapid peristaltic pumping”).

In Re Claim 15, each pump of Tseng in the modified apparatus has a single oscillator circuit of Duncan.  For this claim, a few of the total number of oscillator circuits are being together designated as one control mechanism.  Therefore the pumps associated with the few selected oscillator circuits read on multiple pumps as claimed.

In Re Claim 16 Duncan further discloses A pneumatic peristaltic pump system (Figure 5) comprising:
a.    a microfluidic substrate (chip);
b.    a peristaltic pump embedded and integrated within the substrate (Abstract: autonomously driven peristaltic pump), the pump comprising:
i.    a fluid channel (inherent);
ii.    a plurality of pump valves (Figure 1a) 
c.    a microfluidic pneumatic control mechanism (Figure 1b, 1c), embedded and integrated within the substrate and fluidly connected with the pump, the control mechanism comprising:
i.    a microfluidic oscillator circuit (Figure 1c) comprising:
1.    an odd number (three) of pneumatic inverter logic gates connected in a closed loop; and

ii.    a plurality of valve control channels, each control channel fluidly connecting one of the nodes with one of the pump valves (Page 1840: “taking a ring oscillator and connecting the output of the 3 inverter stages to the 3 valves of the peristaltic pump”; the implied means for “connecting” {see annotated arrows in the above illustration} reads on the control channel as claimed, therefore there are 3 control channels) such that negative pressure at the node (Page 1840: “vacuum source” implies negative pressure) is configured to operate the pump valve; wherein the control mechanism is configured to open and close the plurality of pump valves in a controlled manner so as to cause peristaltic pumping to move the fluid within the fluid channel (Page 1840: “Pump operation requires three in-series valves to be actuated in a ripple pattern”), and wherein the entire pump system is configured to be powered and operated by a single pneumatic connection to a negative pressure source (Page 1840: “The resulting device requires only a single off-chip connection to a simple vacuum source in order {to} achieve rapid peristaltic pumping”).

In Re Claim 17, Figure 3 of Duncan discloses that as the resistor length decreases, the frequency increases.  When the resistor length decreases, the resistance decreases, and the pneumatic voltage drop across the resistor in Figure 1b of Duncan decreases, and a higher pneumatic voltage is applied to the valve.  Therefore, Duncan implies that a higher pneumatic voltage produces a higher 

In Re Claim 18, Duncan discloses that each logic gate comprises:
a.    a valve control channel (see annotated arrows in above illustrated figure), fluidly connected in line with the closed loop of the oscillator circuit (Page 1840);
b.    a valve input channel (Figure 1b: “Atmospheric Ground”), fluidly connected in line with atmospheric pressure;
c.    a valve output channel (Figure1b: “Out”), fluidly connected in line with both the pressure source (“Vacuum Source”) and the closed loop of the oscillator circuit as described on Page 1840; and
d.    a pull-up resistor channel (Figure 1b: “Resistor”), fluidly connected in line between the pressure source and the rest of the oscillator circuit as depicted.

In Re Claim 19, Duncan discloses three pump valves, each pump valve comprises:

b.    a valve input channel (well known pneumatic channel), fluidly connected in line with the fluid channel; and
c.    a valve output channel (well known pneumatic channel), fluidly connected in line with the fluid channel;
wherein when negative pressure is applied to the valve control channel, the pump valve opens allowing the fluid to flow from the valve input channel to the valve output channel, and wherein when atmospheric pressure is applied to the valve control channel, the valve closes (well known).

In Re Claim 20, Duncan discloses that each pneumatic inverter logic gate further comprises a pull-up resistor channel (Figure 1b: “Resistor”) comprising a long narrow channel (implied on Page 1839: “length of the Resistor” and “resistance of the lines”) separating the pressure source (“vacuum source”) from the logic gate, wherein the pull-up resistor channel has a pull-up resistance that varies as a function of a length (implied on Page 1839: “adjusting the length of the resistors in the circuit”, resistance is proportional to the length – basic circuit theory) of the long narrow channel, and wherein an oscillation frequency of the ring oscillator circuit varies as a function of the pull-up resistance (Page 1839: “frequency scaling linearly with the inverse of the resistance”).


Response to Arguments
Applicant’s arguments on Pages 11 – 14 of Applicant’s Response with regards to “unobstructed” flow are moot because this limitation is disclosed by the newly cited Bailey and Wheelwright references.

Applicant has argued on Page 15 of Applicant’s Response that “This is because the invention of Tseng is designed within the scale of microns (see FIG. 3)”.
Examiner’s Response: First of all, Figure 3 of Tseng does not disclose any scale.  Perhaps applicant is referring to Figure 1 where the reservoir size of 10 micro-liters is disclosed, however, the reservoir size that can be as high as 0.5 milli-liters (mL) has also been disclosed.  Therefore the invention of Tseng is not limited to the micron scale.  In fact, the Interview conducted on 26 January 2021 revealed that applicant’s well is the same size as Tseng’s well (i.e. less than the 0.5 mL upper value depicted in Figure 1)

Applicant has argued on Page 15 of Applicant’s Response that “The rounded well of Tseng is NOT capable of supporting convective flow due to the Reynolds number of said rounded well calculated by the dimensions presented in FIG. 3, and could only produce a laminar flow which is NOT equivalent to the convective flow of any embodiment of the present invention.”.
Examiner’s Response: First of all, since there are no dimensions in Fig. 3 it is not clear how the Reynolds number was calculated and what its value is.  In any case, since applicant’s well is about the same size as Tseng’s well (0.5 mL or 500 cubic-millimeter), Tseng’s well is also capable of supporting convective flow (see Response to Affidavit section of this office action, which provides evidence that it is possible to 

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Baaske (PG Pub US 20140293731 A1) discloses in Paragraph [0034] that “According to the invention it is particularly preferred to achieve a thermal convection in such a way that preferably a laminar flow is generated, preferably at small Reynolds numbers (Reynolds number Re <1,000).”.  Figure 2A of Baaske depicts that the convection is indeed a rotational flow as claimed.  The Abstract and paragraph [0001] of Baaske clearly teaches that the convective flow causes mixing.  Van Wezel (US Patent 4,888,294 A) discloses a well (1) that continuously develops microorganisms in a cultivating medium (10) using a stirrer (6) and by supplying fresh new media (4) and removing old used media (5).  Column 4, Lines 38 – 42 of Van Wezel state that “During operation the liquid 10 is intensively mixed by the stirring element 6 in the tank to obtain a good mixing between the cultivating medium and culture in order to obtain a homogeneous suspension of the cells in the medium”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746